UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1496


LOUIE LAWTON SMITH, JR.,

                    Plaintiff - Appellant,

             v.

THE PRINT MACHINE, INC., a South Carolina Corporation; KASEY COOPER
FAY, President of T.P.M., Inc.; JIM NORRIS, Human Resource Manager of
T.P.M.; CHRIS FAY, Vice President of T.P.M.; JERRY COOPER, Chairman of
T.P.M.; MATT LUTHER, T.P.M. Manager of Columbia,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:16-cv-02918-JFA)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louie Lawton Smith, Jr., Appellant Pro Se. Matthew Kinard Johnson, OGLETREE
DEAKINS NASH SMOAK & STEWART, PC, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Louie Lawton Smith, Jr., appeals the district court’s order accepting the magistrate

judge’s recommendation and dismissing his civil action alleging wrongful termination

and employment discrimination. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Smith v. The

Print Machine, Inc., No. 3:16-cv-02918-JFA (D.S.C. Mar. 28, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2